Citation Nr: 0322091	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  01-07 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than April 26, 1995 
for an award of death pension benefits.  


ATTORNEY FOR THE BOARD

K. Hudson, Counsel







INTRODUCTION

The veteran had active service from August 1944 to March 
1946.  He died in September 1991, and the appellant is his 
daughter.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO decision of July 2000, which 
denied the appellant's claim for an effective date earlier 
than April 26, 1995 for an award of death pension benefits as 
the surviving child of the veteran.  


FINDINGS OF FACT

1.  The appellant reached the age of 18 years in February 
1994, and was attending school full-time.

2.  The appellant has submitted clear evidence that she filed 
a claim for death pension benefits on February 14, 1994.  


CONCLUSION OF LAW

The criteria for an earlier effective date of February 14, 
1994, for the award of death pension benefits based on school 
attendance are met.  38 U.S.C.A. § 1541 (West 2002); 
38 C.F.R. §§ 3.24, 3.57, 3.667 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran received pension benefits during his lifetime 
from 1986 until his death in September 1991, including 
additional benefits for his dependent children.  Although 
birth certificates for his dependent daughters, the appellant 
and her sister, were of record, there is no indication that 
notification of possible entitlement to death pension was 
provided to any of his survivors.  

In July 1992, the appellant's mother wrote that she was 
requesting benefits to which the veteran's daughter [the 
appellant's elder sister], was entitled to because she was 
going to attend the university, and no longer received SSA 
benefits because she had turned 18.  The RO provided a copy 
of a formal application, VA Form 21-534, for her to complete.  
She returned the completed form in November 1992; in this 
form, she did not mention the appellant, who was under 18 at 
the time.  Death pension benefits were awarded to the mother 
on behalf of the child over the age of 18 attending school in 
November 1992.    

In February 1994, an eligibility verification report was 
received from the children's mother, which again identified 
the elder daughter as attending school, and did not mention 
the appellant.  

In April 1995, the mother submitted a request for approval of 
school attendance on behalf of the appellant, reporting that 
the appellant was attending International Junior College, had 
started the term in January 1995, and expected to end the 
term in May 1995.  She noted that the term had been prior 
term had been from August 1993 to May 1994.  

In July 1995, the appellant submitted a letter stating that 
she wished to learn the status of her claim for benefits as a 
dependent child.  She said that in March 1995 she had been 
informed that her case was being processed, but she still had 
not received a response.  In this letter, the address she 
provided was the same as her mother's.  

In August 1995, the RO wrote to the appellant's mother, as 
custodian of her sister, informing her that her claim for 
pension benefits had been denied because she did not return 
an EVR, which had been requested in a letter dated in May 
1995.  

In a statement dated in August 1995, and received in 
September 1995, the appellant requested that her claim for 
pension benefits as a dependent child be processed.  She said 
that she had filed the claim in February 1994 and never 
received a response.  She said that in March 1995, she called 
VA and was told her case was being processed because it was 
included in the file of her sister who had been receiving VA 
benefits.  

She enclosed a copy of a VA Form 21-534 (September 1985 
version), dated in February 1994.  On this application, a 
separate address from that provided by her mother was listed; 
her father's date of death was reported as September 1992; 
and she reported that she was filing a claim for benefits as 
a dependent child because the benefits she had been receiving 
from SSA terminated in February 1994.  She also enclosed a 
copy of a request for approval for school attendance, dated 
February 14, 1994, and signed by herself.  On this form, she 
reported that she was attending a high school, and that the 
beginning date of the term was September 1993 and the 
expected date of graduation was June 1997.  She also enclosed 
a copy of her birth certificate, issued in October 1991.  

In September 1995, the appellant also submitted another 
request for approval of school attendance, dated in September 
1995, which reported the school as the Humacao Community 
College, reported her start date as August 1995, and her 
expected graduation date as June 1998, and that she was 
attending school full time.  She said she had been attending 
the same school during the previous term from August 1994 to 
May 1995.  The address provided was the same as her mother's.  

In January 1996, the RO responded, telling her, in part, that 
she must have her mother complete and sign a VA Form 21-534 
since she was underage.  

In February 1996, the appellant completed and returned this 
form, again referring to the February 1994 application.  She 
enclosed a request for school attendance from signed in 
February 1996, in which she said that she had attended 
International Junior College in Humacao from August 1993 to 
May 1995, and that the last term had been from August 1994 to 
May 1995.  Also enclosed a was certification from 
International Junior College in Humacao, dated in February 
1996, confirming that she had been a full time student for 
the academic year beginning 1993-1994, and that she had 
attending school from May 1994 to May 1995.  

In June 1996, the appellant again wrote to enquire about the 
status of her claim.  

In July 1996, the RO wrote to the appellant informing her 
that they had tried to visit her home on several occasions to 
appoint a fiduciary to manage her funds.  Since they could 
not locate her, she needed to submit a telephone number and 
address, or her claim would be disallowed.  

In August 1996, her response was received, which included her 
address.  

She was next contacted in May 1997, and told she must 
complete and return a request for approval of school 
attendance form, and a statement of her monthly income.  

She responded in May 1997, stating that she had finished 
school in June 1995, and that her claim had been pending for 
three years, and that she had previously submitted the 
required forms.  She enclosed a completed request for 
approval of school attendance form, pertaining to her school 
attendance from May 1994 to May 1995 at International Junior 
College in Humacao.  

She continued to pursue her claim, submitting additional 
statements and evidence, including, in December 1997, copies 
of letters sent to her by the RO in September 1995, March 
1996, January 1997, and July 1997, none of which were 
previously contained in the claims file.  In September 1998, 
she was granted death pension benefits for a one month 
period, from May 1995 to June 1995.  

In April 1999, she submitted a request for retroactive 
benefits, and the current appeal ensues from the RO's denial 
of her claim.  

Information received in connection with her appeal includes a 
transcript from International College of Business and 
Technology, showing her completion of three terms at that 
school, from May 1994 to May 1995 (the summer 1994 term was 
identified as part of the 1993-1994 school year).  It was 
noted that she had begun a program in tourism in May 1995.  

II.  Analysis

The Board finds that the notice and duty to assist provisions 
of the law have been met.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In this case, there was no surviving spouse.  In such cases, 
the children of a veteran have separate entitlement to death 
pension benefits (subject to other requirements, such as 
income).  See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.24.  The term 
"child" includes an unmarried child of the veteran who is 
over the age of 18 and pursuing a course of education.  38 
C.F.R. § 3.57.  

Pension may be paid from a child's 18th birthday based upon 
school attendance if the child was at that time pursing a 
course of instruction at an approved educational institution 
and a claim for such benefits is filed within 1 year from the 
child's 18th birthday.  38 C.F.R. § 3.667(a).   

The appellant contends that she initially filed her claim for 
benefits in February 1994, and that she attended school until 
May 1995.  She said that she filed a separate claim from her 
sister because she was living with her grandmother at the 
time, and was out of the household of her mother and sister.  

The RO has denied the claim on the basis that there is no 
record of her application having been received in February 
1994.  The RO determined that the appellant's claim was not 
filed until April 1995, and, accordingly, benefits were only 
warranted for the month of May 1995.  The RO also pointed to 
the application submitted by her mother in 1992, on behalf of 
her sister, which did not mention the appellant.  In 
addition, the RO has pointed to numerous inconsistencies in 
dates and other information provided by the appellant.  

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties."  United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926).  This presumption 
of regularity in the administrative process may be rebutted 
by "clear evidence to the contrary."  Schoolman v. West, 12 
Vet.App. 307 (1999); Mindenhall v. Brown, 7 Vet. App. 271 
(1994).  Thus, there is a rebuttable presumption that VA 
properly discharged its official duties by properly handling 
claims.  A claimant's statement alone is not the type of 
clear evidence to the contrary which would be sufficient to 
rebut the presumption of regularity.  Id. 

In this case, the evidence to the contrary includes the copy 
of the February 14, 1994 application from the appellant.  In 
addition, she submitted copies of four letters sent to her by 
VA, dated in September 1995, March 1996, January 1997, and 
July 1997, none of which are in the file, and only one of 
which is referenced in the file.  Similarly, an August 1995 
letter to the appellant's mother from the RO refers to a May 
1995 letter, which is not copied or referenced in the file.  
(This letter also failed to address the claim submitted by 
the mother on the appellant's behalf in April 1995.)  This 
evidence weighs against the presumption of regularity.  Added 
to that, the appellant claims that in March 1995 she called 
VA about her claim, and was told that due to her sister's 
claim, processing of her claim had been delayed; the Board 
notes that on February 16, 1994, an eligibility verification 
report on behalf of the appellant's sister was received, and 
action was taken on this on February 18, 1994.  This supports 
the likelihood that in this particular case, the appellant's 
claim was not processed according to established procedures.  

The appellant has consistently maintained that she filed her 
claim in February 1994, and that she attended school until 
May 1995.  The Board observes that the errors in dates in 
information supplied by her, and noted by the RO, appear to 
be simple mistakes, such as reporting her father's death as 
having occurred in 1992 rather than 1991, rather than any 
attempt to mislead VA.  Significantly, they involve minor 
administrative matters related to her claim, rather than 
matters which would affect her entitlement to receive 
benefits, such as her birth date, and the dates she actually 
attended school.  

Moreover, if the appellant's statement that her claim was 
filed in February 1994 is accepted as true, the information 
in the file is much more consistent.  Specifically, the first 
request for school attendance pertaining to the appellant 
consist of the February 1994 claim, at which time she was in 
high school.  She had a different address from her mother, 
and she says she was living with her grandmother at that 
time; this has not been disputed.  

In the April 1995 request, submitted by her mother, she was 
noted to be attending a junior college.  Evidence from the 
college documents that she attended the school on a full-time 
basis from May 1994 to May 1995.  

In a September 1995 request from the appellant, she reported 
that she was attending the junior college, and that the 
course, in tourism, began in August 1995 and that she 
expected to graduate in June 1998.  The transcript from the 
college also indicates that she started a program in May 
1995, in tourism.  

Subsequent statements, including requests for school 
attendance, from the appellant all pertain to the period of 
attendance ending in May 1995.  Thus, it appears that 
although she planned to continue school in the Fall of 1995, 
she failed to complete the term; it is not known whether the 
VA's failure to act on her claim played any part in her 
withdrawal from school.  

In view of all of these factors, the Board finds that the 
appellant has rebutted the presumption of administrative 
regularity with clear evidence to the contrary, as to her 
claim dated February 14, 1994.  Therefore, her February 1994 
claim must be considered to have been received at that time, 
for purposes of establishing entitlement to an award of death 
pension benefits based on school attendance.  

Accordingly, an earlier effective date of February 14, 1994, 
for the award of death pension benefits based on school 
attendance is warranted, and the appeal is allowed.




ORDER

An earlier effective date of February 14, 1994, for the award 
of death pension benefits based on school attendance, is 
granted.



	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

